Citation Nr: 1131024	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  08-08 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to an initial compensable rating for right knee patellofemoral syndrome prior to December 29, 2010.

2.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome from December 29, 2010.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from February 2003 to February 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2007 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

When this case was most recently previously before the Board, it was remanded for further development.  The case has since been returned to the Board for adjudication.


FINDINGS OF FACT

1.  Prior to December 29, 2010, right knee patellofemoral syndrome was manifested by flexion limited to 130 degrees and full extension.  There was no objective evidence of slight subluxation or instability of the knee.  

2.  From December 29, 2010, right knee patellofemoral syndrome is manifested by mild degenerative arthritis; flexion limited to 120 degrees and full extension; and no objective evidence of subluxation or instability of the knee.  


CONCLUSION OF LAW

1.  The criteria for an initial compensable rating for patellofemoral syndrome of the right knee prior to December 29, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5003, 5257, 5261, 5262 (2010).

2.  The criteria for a rating in excess of 10 percent for patellofemoral syndrome of the right knee from December 29, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5003, 5257, 5261, 5262 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided the required VCAA notice by letters mailed in June and September 2007.  The Board notes that the June 2007 letter was sent prior to the initial adjudication of the claim and provided all the required notice.  

As to the duty to assist, the Veteran has been afforded appropriate examinations, and pertinent treatment records have been obtained.  The Veteran also submitted numerous statements in support of her claim.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate her claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that the VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the Francisco rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases of functional impairment, evaluations are to be based upon lack of usefulness, and medical examiners must furnish, in addition to etiological, anatomical, pathological, laboratory and prognostic data required for ordinary medical classification, a full description of the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2010).

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; and a 20 percent rating is flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a noncompensable rating if extension is limited to five degrees; a 10 percent rating is extension is limited to 10 degrees; and a 20 percent rating is flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The removal of semilunar cartilage warrants a 10 percent rating if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel also has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint when both are compensable.  VAOGCPREC 9-2004 (September 17, 2004).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Background

By a rating decision dated August 2007, the RO granted service connection for right knee patellofemoral syndrome, and assigned a noncompensable rating, effective February 4, 2007.   The Veteran appealed, asserting that her disability warranted a compensable rating.  In a July 2011 rating decision, the RO granted a 10 percent rating for the right knee patellofemoral syndrome, effective December 29, 2010.  The Veteran chose to continue her appeal asserting that her disability warranted higher ratings.

The Veteran submitted VA treatment records, dated March 2007, showing complaints of a history of episodic right knee arthralgia.  Range of motion testing indicated that all joints were grossly within the normal limits.  Records dated September 2007 similarly showed complaints of chronic right knee pain with full range of motion, and normal gait.

The Veteran was afforded a VA examination in November 2007.  The Veteran complained of increasing pain and grinding in the right knee, but denied constant pain.  She did complain of severe flare-up pain on a daily basis.  The Veteran reported using a brace for the right knee and took naproxen with poor response.  She stated that she was currently employed but that her knee pain limited her mobility and weightbearing as well as affected her concentration.  Range of motion testing revealed flexion from 0 to 130 degrees and extension from 0 degrees to the mid-line.  Range of motion testing was pain-free, and was not additionally limited by repetitive use.  The knee was stable to Lachman's, drawers, varus and valgus stress testing.  However, there was grade 1 crepitus bilaterally.  X-rays of the right knee were negative.  A diagnosis of chondromalacia was provided

VA treatment records dated October 2008 noted that the Veteran complained of increased right knee pain over the past year, especially after sitting with her knees bent.  A diagnosis of right knee pain with slight swelling, fluid and arthralgia was provided.

The Veteran was afforded a second VA examination in September 2009.  The Veteran complained of constant pain in the right knee that was aggravated by prolonged sitting and driving.  The Veteran had swelling in the knee but there was no locking or instability.  The Veteran did not report any discreet flare-ups but did report occasionally wearing a knee brace.  Range of motion testing revealed flexion to 130 degrees and full extension.  Range of motion testing was pain free and there was no decrement due to pain or fatigue following repetitive motion.  There was no evidence of ligamentous laxity in any direction.  There was mild lateral joint line tenderness as well as mild crepitus, but McMurrays test was negative.  There was no erythema, warmth to the touch, bony deformity, joint effusion or swelling.  A diagnosis of chronic right knee strain was provided.

A November 2009 VA treatment record noted continued complaints of increasing right knee pain, particularly after sitting with knees bent.  An assessment of right knee pain with fluid and arthralgia was provided.  A December 2010 follow-up record showed that the Veteran's right knee was not swollen, hot or red.  There was slight tenderness prepatellar to suprapatellar, but no fluid was noted.  There was no loss of motion, but there was some slight pain on motion.

An MRI of the right knee performed December 29, 2010 showed a 4 mm in diameter benign bone island within the lateral femoral condoyle of the knee; and very mild degenerative joint disease at the patellofemoral joint of the knee.  X-rays performed in December 2010 were negative, but did show the small bone island in the lateral femoral condoyle.  A February 2011 DEXA bone density study was abnormal.

The Veteran was afforded a final VA examination in May 2011.  The Veteran complained of continued, prolonged right knee pain, with pain when sitting for long periods of time, or when performing physical activities like walking.  The Veteran also reported having a persistent popping sensation in the lateral aspect of her knee.  She also stated that her knee pain affected her job as a nurse.  Range of motion testing revealed active range of motion from 0 to 120 degrees that was not changed due to repetition or time.  The Veteran did not report pain on motion.  Lachman's and drawer tests were negative and the knee was stable to varus and valgus stresses.  There was tenderness over the lateral joint line and insertion site over the IT band.  The knee was negative for crepitus, but there was a mild popping sensation over the lateral joint space with McMurray's testing.  MRIs reviewed were suggestive of a discoid meniscus.  There was no evidence of subluxation of instability of the right knee.

The Veteran also submitted numerous statements regarding her right knee disability.  The Veteran reported that during her active service she was forced to run on an injured knee, and that currently the injury affected her physical activities, including jogging, walking and standing.  The Veteran consistently complained of chronic right knee pain.  Further she stated that driving, as well as other activities which required her to bend her knee aggravated the injury.  Additionally in her November 2010 statement, the Veteran stated that her job as a registered nurse required a lot of standing, thus increased the pain in her knee.  

Analysis

The Board notes that the Veteran is currently rated at 0 percent for patellofemoral syndrome of the right knee prior to December 29, 2010 under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  From December 29, 2010, the Veteran is rated at 10 percent for patellofemoral syndrome of the right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5003 based on x-ray evidence of degenerative arthritis of the right knee.  Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion of the affected joint.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable evaluation prior to December 29, 2010, and in excess of 10 percent as of December 29, 2010.  The reasons follow.

In this case, the objective evidence does not demonstrate knee impairment with slight recurrent subluxation or slight lateral instability prior to December 29, 2010.  The Board notes that while the Veteran complained of grinding at her November 2007 VA examination and grade 1 crepitus was noted, the objective evidence showed that the knee was stable to Lachman's, drawer, and varus and valgus stress testing.  Additionally at her September 2009 VA examination, while there was joint line tenderness and some mild crepitus, McMurrays test was negative, and there was no evidence of ligamentous laxity in any direction.  As such, a compensable rating under Diagnostic Code 5257 is not warranted.  

Moreover, prior to December 29, 2010, the objective evidence does not demonstrate range of motion results commensurate with a compensable rating under either Diagnostic Code 5260 or 5261 for limitation of motion of the right knee.  Prior to December 29, 2010, flexion ranged from 130 degrees to full flexion (140 degrees), and extension was full.  There was no evidence of additional loss of motion following repetitive motion with no additional limitation by pain or fatigue.  Thus, the range of motion findings detailed above do not reveal a disability picture more nearly approximating the criteria for a compensable rating for either limitation of flexion or extension prior to December 29, 2010.  Moreover, in reaching this conclusion, the Board has appropriately considered additional functional limitation due to factors such as pain and weakness.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the Veteran consistently complained of right knee pain and occasionally used a brace.   However, repeated range of motion testing revealed no pain on motion, and no additional limitation of motion on repetitive testing.  

From December 29, 2010, the objective evidence does not demonstrate range of motion results commensurate with a rating in excess of 10 percent under either Diagnostic Code 5260 or 5261 for limitation of motion of the right knee.  From December 29, 2010, flexion was to 120 degrees and there was full extension.  There was no evidence of additional loss of motion following repetitive motion with no additional limitation by pain or fatigue.  Thus, the range of motion findings detailed above do not reveal a disability picture more nearly approximating the criteria for a rating in excess of 10 percent for either limitation of flexion or extension prior to December 29, 2010.  Moreover, in reaching this conclusion, the Board has appropriately considered additional functional limitation due to factors such as pain and weakness.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Additionally, the May 2011 VA examiner noted that the Veteran had a mild popping sensation over the lateral joint space with McMurrays testing, and that MRIs reviewed were suggestive of a discoid meniscus.  However, the examiner explicitly stated that there was no evidence of subluxation or instability of the right knee.  Furthermore, Lachman's and drawer tests were negative, the right knee was stable to varus and valgus stress testing, and there was no evidence of crepitus.  As such, a rating in excess of 10 percent is not warranted under Diagnostic Code 5257 after December 29, 2010.  

The Board has also considered whether an increased rating for the right knee is warranted under any alternate diagnostic code at any point throughout the appeal period.  However, as the evidence fails to establish ankylosis, Diagnostic Code 5256 is not for application.  Similarly, as the evidence fails to demonstrate impairment of the tibia or fibula, a higher rating is not possible under Diagnostic Code 5262.  Finally, as there is no showing of genu recurvatum, Diagnostic Code 5263 is inapplicable.  

The Board has also contemplated whether any separate evaluations are applicable at any point throughout the appeal period.  In this regard, the Board acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, in the present case, the medical findings do not establish loss of both flexion and extension to a compensable degree at any point throughout the appeal period.  Thus, assignment of separate evaluations for limitation of flexion and extension of the right knee is not appropriate here. 

Further regarding separate ratings, the Board acknowledges VAOPGCPREC 23-97, which holds that separate ratings may apply for arthritis and instability of the knee.  Specifically, the VA General Counsel has held that, when x-ray findings of arthritis are present and a Veteran's knee disability is evaluated under Code 5257, the Veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in at least noncompensable limitation of motion.  See VAOPCGPREC 9-98 (August 14, 1998).

The Board notes that, as discussed above, prior to December 29, 2010, the Veteran is in receipt of a noncompensable rating under Diagnostic Code 5257.  Further, prior to December 29, 2010, there is no x-ray evidence of degenerative arthritis of the right knee; rather x-rays were consistently negative to any arthritis.  From December 29, 2010, the Board notes that x-rays showed mild degenerative arthritis of the right knee.  However, the February 2011 VA examiner explicitly stated that there was no evidence of subluxation or instability of the right knee, and further indicated that Lachman's, drawer, varus and valgus tests were negative.  As such, a separate compensable rating under either Diagnostic Code 5003 prior to December 29, 2010 or under Diagnostic Code 5257 from December 29, 2010 is not warranted.
In conclusion, the evidence fails to support an initial compensable rating for the Veteran's service-connected patellofemoral syndrome of the right knee prior to December 29, 2010.  Additionally, the evidence fails to support a rating in excess of 10 percent for the Veteran's service-connected patellofemoral syndrome of the right knee from December 29, 2010.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

The Board has also considered whether an extraschedular evaluation should be assigned in this case for either disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

The Board also notes that a claim for a total rating for compensation based upon individual unemployability (TDIU) has not been adjudicated by the RO.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the Veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 14.507.

It appears to the Board that the Veteran is not claiming to be unemployable due to her service-connected right knee disability.  Here, as discussed above, the rating criteria for the disability at issue reasonably describe the Veteran's disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for an extraschedular evaluation is required.  


ORDER

Entitlement to an initial compensable rating for patellofemoral syndrome of the right knee prior to December 29, 2010, is denied.

Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the right knee after December 29, 2010, is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


